Citation Nr: 1314411	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  07-03 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active service from October 1950 to October 1953.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2006 Regional Office (RO) in Cleveland, Ohio rating decision, which denied the claims on appeal.  A June 2012 Board decision denied three other claims, but remanded the issues of bilateral hearing loss and tinnitus for further development.  All requested development having been completed, these claims now return before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38U.S.C.A. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's currently diagnosed hearing loss is etiologically related to a disease, injury, or event in service, to include cold exposure.

2.  The preponderance of the evidence is against a finding that the Veteran's currently claimed tinnitus is etiologically related to a disease, injury, or event in service, to include cold exposure.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by service, nor may it be presumed to be so incurred, nor is it secondary to exposure to cold.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

2.  Tinnitus was not incurred in or aggravated by service, nor may it be presumed to be so incurred, nor is it secondary to exposure to cold.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in September 2005, as well as a prior Board Remand in June 2012, satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These documents informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order to ensure that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims.  These arguments have referenced the applicable laws and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA medical records are in the file.  All records identified by the Veteran as relating to the claims have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4)(i) (2012).  In this case, the Board notes that the Veteran was provided multiple VA examinations in this case, and most recently with an independent medical professional's opinion.  These examinations, taken together, were thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection in terms of info as to etiology.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.310(a), a "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  See Evans v. West, 12 Vet. App. 22, 29 (1998) (noting requirements for establishing service connection on a secondary basis).  In order to establish a secondary service connection claim, the claimant must show: (1) the existence of a current secondary disability; (2) the existence of a service-connected disability; and (3) evidence that the service-connected disability proximately caused the secondary disability.  38 C.F.R. § 3.310(a). 

Service connection for certain diseases, such as certain neurological disorders, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2012).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2012).  The Board notes however, that in this case, there is no medical evidence of record showing a diagnosis of hearing loss or tinnitus within one year of service, therefore, service connection on a presumptive basis would not be warranted.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the courts  have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See  Jandreau v. Nicholson, supra (concerning a dislocated shoulder).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As an initial matter, the Board notes that the presumption afforded under 38 U.S.C.A. § 1154(b) applies to the Veteran's contentions regarding acoustic trauma and exposure to extreme cold while serving in Korea.  For injuries alleged to have been incurred in combat, the provisions of 38 U.S.C.A. § 1154(b) provide a relaxed evidentiary standard of proof to determine service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  This provision does not establish a presumption of service connection; rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Id. at 392.  Here, in light of the Veteran's combat service, the Board accepts that he was exposed to acoustic trauma and extreme cold during active duty.

Nevertheless, taking into account all relevant evidence, the Board finds that service connection is not warranted for hearing loss or tinnitus.  In this regard, the Board finds that the preponderance of the evidence of record indicates that the Veteran does not have either of these disabilities as related to service, to include as related to either in service noise exposure, or cold exposure.

Reviewing the relevant evidence of record, initially, the Board notes that the Veteran's service treatment records show no complaints of, or treatment for, any hearing loss, tinnitus, or any ear disorder.  The Veteran's separation examination dated October 1953 found the Veteran's ears to be generally normal, and found the Veteran to have 15/15 hearing to whispered voice in both ears.

In an April 1990 private treatment record, the Veteran complained of a sore right ear for the past month, with perceived slightly decreased hearing in the right ear.  At that time, the Veteran stated that he was exposed to very low temperatures 10 years ago, and had experienced decreased hearing loss since that time.  He feels his hearing gets worse during winter.  The Veteran was found to have a small amount of wax in his right ear, for which he was prescribed medication, and was found to be recovering from an upper respiratory infection.

A May 1994 private treatment record noted that the Veteran complained of "blocked" ears.  He felt this current blockage had lasted about a month.  He reported additional trouble approximately 10 years prior, when a drainage tube had been inserted into his right ear, and he felt he had trouble with blockages since that time.  He also reported he felt he'd had progressive hearing loss over the past few years.  The Veteran was diagnosed with apparent bilateral hearing loss, based on informal hearing testing, and was referred for a formal hearing test as well as an ENT consultation.

A September 1995 private treatment record noted that the Veteran was status post Eustachian tubes, and that tinnitus was probably intrinsic.

On audiological evaluation in January 1997, pure tone thresholds, in decibels, were approximately as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
35
45
55
LEFT
30
30
15
25
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The Veteran was found to have a mild to mixed hearing loss with normal speech discrimination in the right ears, and a mild conductive loss with normal speech discrimination in the left ear.

In February 1997, the Veteran was seen privately as a follow up to an apparent bout of Bell's Palsy with complaints of some ringing in his ears and loss of hearing.  The Veteran's facial nerve was found to be 100 percent recovered.  A tube was noted to be properly placed in his right ear, and his left ear was normal.  The Veteran was diagnosed with resolved facial paresis status post Eustachian tube, and was scheduled for a 6 month follow up.


On private audiological evaluation in February 2001, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
35
50
65
LEFT
30
30
35
50
65

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 100 percent in the left ear.  The Veteran was diagnosed with mild to moderate mixed loss in the right ear with normal speech discrimination, and mild mixed loss in the left ear with normal speech discrimination.

An April 2003 initial consultation note did mention that the Veteran reported tinnitus, but does not reflect any further discussion or treatment for that issue.

In an October 2005 statement from the Veteran, he indicated that he felt his hearing loss and tinnitus were a result of combat noise exposure in service.  He also stated that he and his wife had started dating in 1958, and that he recall that she said at the time that he appeared to her to have trouble hearing.

The Veteran first had a VA audio examination in April 2006.  At that time, the Veteran indicated that he felt he incurred hearing loss and tinnitus in service due to the extreme cold weather.  He stated that he did not have hearing trouble until after he left the service, and first became aware of hearing loss sometime between 1970 and 1975.  His post service work history was noted, including working as a operator of heavy equipment for 15-16 years.  For recreation, he repairs small engines such as lawnmowers.  He reported a ringing tinnitus bilaterally and louder in the right ear, constant, with an onset in the service, which would go away if he sprayed his ear with hot water.


Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
45
65
80
LEFT
35
40
20
30
40

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  

The Veteran was diagnosed with a moderately severe mixed hearing loss in the right ear, and a mild mixed hearing loss in the left hear.  The examiner opined that it was less likely as not that this hearing loss was a result of exposure to noise in hearing loss, nor was it a late appearing hearing loss resulting from exposure to noise in service.  In support of this opinion, the examiner indicated that the test results obtained during this examination was not characteristic of a noise induced hearing loss, he also noted the Veteran's report of onset sometime in 1970-75, many years after his separation from service, and the Veteran had noted previously that he had tubes in his ears, which the examiner indicated implied a Eustachian tube dysfunction and not a noise etiology.

The Veteran had a further VA general examination with addendum audiology opinion in July 2007.  At that time, the Veteran reported sustaining frostbite to various parts of his body while in service in Korea in 1952, including his ears.  He reported feeling a burning and cold sensation in his ears at that time.  He denied any current symptoms pertaining to the ears.  On examination, no abnormalities of the ears were noted.  The Veteran was noted to have residuals of cold injury in his feet and hands, but not his ears.  An opinion was sought s to any potential relation between the Veteran's cold injuries and hearing loss.  The examiner indicated that in his opinion that the level of hearing loss, as shown in the Veteran's prior 2006 VA examination, was less likely as not related to exposure to noise in service.  In support of this conclusion, the examiner stated that the Veteran had been exposed to hazardous noise in his occupation after separation from service.  This examiner indicated that he was not competent however, to offer an opinion as to whether there was a medical relationship between the Veteran's cold injury and his loss of hearing and tinnitus.  

At a March 2010 hearing before a decision review officer at the RO, the Veteran stated that it was his belief that his hearing loss and tinnitus started in, and were a result of, his exposure to severe cold in service.

The Veteran received a Cold Injury Protocol Examination in June 2010.  That examination did not address the Veteran's reported hearing loss and tinnitus.

The Veteran had a further VA examination in August 2012 regarding his hearing loss and tinnitus.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
40
60
55
LEFT
45
50
30
45
50

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 98 percent in the left ear.  Tympanometry was abnormal in both ears.  

The Veteran reported exposure to noise in service in the form of artillery rounds and mortars exploding.  He also reported spending many months in extreme cold.  After separation from service, the Veteran operated equipment for Northeastern fuel and coal, then operated pavers and bulldozers for the city, then operated cranes and bulldozers for Cleveland Electric and Illuminating.  He reported that the greatest occupational noise exposure came from operating cranes.  He denied recreational noise exposure.  Post service, he reported he had multiple sets of pressure equalization tubes inserted into his ears drums due to ear infections.  He stated that he did not recall having ear infections as a child.

After examining the Veteran and reviewing his claims file, the examiner stated that he could not provide an opinion as to the etiology of the Veteran's hearing loss without resorting to speculation.  Specifically, the examiner noted that the pattern of hearing thresholds on his and prior examinations indicated a mixed hearing loss bilaterally.  Immitance testing indicated flat tympanograms bilaterally, consistent with middle ear dysfunction.  When examining the bone conduction thresholds, which revealed the sensorineural component of hearing loss, the pattern of hearing thresholds is not consistent with the pattern seen in hearing loss due to noise exposure.  Therefore, it was the examiner's opinion that it was less likely than not that the Veteran's hearing loss was a result of noise exposure during service.  The examiner further indicated that it was outside the scope of his practice to opine on the effects of cold weather.

Because this audiologist was unable to offer an opinion on the possible effects of cold weather exposure on hearing loss and tinnitus, an independent medical opinion was sought and obtained in March 2013.  The physician noted an overall diagnosis of mixed hearing loss and tinnitus, from reviewing the evidence of record.  The physician indicated that it was less likely as not that the Veteran's hearing loss and tinnitus were due to cold exposure.  In support of this opinion, the physician noted that the Veteran's service records showed no ear conditions, including hearing loss or tinnitus, nor was there any diagnosis of hearing loss or tinnitus within a presumptive period following separation.  Further, the professional noted that there was no medically based scientific or clinical evidence to support the claimed conditions were proximately due to the Veteran's exposure to cold.  Current literature indicated that cold injury may produce either local tissue damage or generalized systemic effects, and that the spectrum of injury ranges from mild to severe and reflects the result of structural and functional disturbance in small blood vessels, nerves, and skin.  However, the professional felt that this body of literature indicated that it was less likely as not that cold was a major risk factor for hearing loss or tinnitus.  The professional concluded that in her opinion, the Veteran's loss of hearing and tinnitus was part of the normal aging process.

In summary, all of the medical evidence of record addressing the etiology of the Veteran's hearing loss and tinnitus indicates that they are not related to service.  For this reason, and considering all of the other evidence of record, the Board finds that the preponderance of the evidence is against granting service connection for hearing loss or tinnitus.

In this regard, the Board has considered assertions by the Veteran that he and his wife noticed the onset of hearing difficulty during service, and that he has experienced continued symptoms since that time.  In this regard, the Board further recognizes that the presumption of credibility afforded by 38 U.S.C.A. § 1154 would apply to his reports regarding the onset of symptomatology while serving in combat.  However, the Board does not believe that the presumption afforded under 38 U.S.C.A. § 1154 would extend to the Veteran's report of problems after his departure from service and continuing after service.  Even assuming that the Veteran experienced such symptomatology during service, there is no credible evidence of a continuity of symptomatology following his separation from service.  In fact, the record reflects that on several occasions during the course of receiving medical treatment, the Veteran reported that he did not experience continuing hearing difficulty until decades after service.  For example, in April 1990, he reported that he had noticed decreased hearing for 10 years.  Thereafter, in May 1994, he reported experiencing progressive hearing loss for only the past few years.  In the subsequent VA examination in 2006, he reported that he first noticed hearing trouble between 1970 and 1975.  While these statements these statements do differ somewhat as to the onset of hearing trouble, they are all consistent in placing the onset of continuing hearing problems to many years after service, and the Board finds that statements regarding history that are made directly to health care providers during treatment are inherently more credible than statements offered directly in support of a claim for monetary benefits.  Therefore, the Board finds that there is no credible evidence of a continuity of hearing difficulty since service.

The Board has also considered that the Veteran has been more consistent with respect to the onset of his tinnitus, having repeatedly indicated since filing his claim that his tinnitus began when he was still on active duty.  However, the Board notes that there are several private treatment records associated with the file from the period between 1990 and 1995 that deal with treatment for ear trouble.  While all of these records reflect complaints of various symptoms related to the ears, no record makes any reference to tinnitus until 1995, at which time it was attributed to his Eustachian tubes.  Certainly, the lack of documented complaints is generally not sufficient to render a report of a Veteran not credible.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, the Board finds the instant case to be distinguishable from Buchanan as the Board is not relying merely on a lack of complaints amid various medical records.  Instead, the Board is considering records of consultations by ear specialists in regard to his Eustachian tubes.  Under these circumstances, the Board finds the lack of any reference to tinnitus until 1995, as well the fact that the tinnitus that was then diagnosed was attributed by one of those specialists to the Eustachian tubes, to be very significant.  In these circumstances, the Board gives more probative weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for tinnitus or ringing in the ears for decades after service, than the Veteran's current claims that he experienced tinnitus since service.  

The Veteran's representative, in the March 2013 informal hearing presentation, indicated that they felt the Veteran's 15/15 whisper testing from his service separation examination was not a valid basis for denial of service connection, as that testing did not contain a Maryland CNC Controlled Speech Discrimination Test or test at the frequencies specified in 38 C.F.R. § 4.85(a).  However, as noted, the audiologists reviewed the relevant evidence of record but also considered the Veteran's assertions and examined the Veteran appropriately before rendering their opinions.  There is no indication that these examiners based their opinions solely on results from the in-service whispered voice testing.  These examiners clearly considered the overall history of the Veteran's claimed disabilities, and not just the lack of in-service evidence.  The lack of testing in service that is considered adequate by today's standards does not preclude an examiner from determining that a current audiological disability is not related to service, nor does it necessarily render his or her opinion invalid.  The Board notes that hearing loss or tinnitus need not be shown during service in order for service connection to be granted.  However, the Board notes that it may considered as one factor in determining the etiology of hearing loss or tinnitus, as the aforementioned examiners have done in this case.

In summary, considering the medical evidence of record, and the Veteran's statements, and all evidence of record, the Board finds that the preponderance of the evidence of record is against a grant of service connection for hearing loss or tinnitus.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b)  (West 2002); See Gilbert, 1 Vet. App. 49


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


